Exhibit 99.1 NEWS RELEASE FOR IMMEDIATE RELEASE MAGNUM HUNTER RESOURCES ANNOUNCES DEFINITIVE AGREEMENT TO ACQUIRE ASSETS OF APPALACHIAN BASIN FOCUSED TRIAD ENERGY & AFFILIATES OUT OF CHAPTER 11 FOR $81 MILLION Houston – (Market Wire) – October 29, 2009 – Magnum Hunter Resources Corporation (NYSE Amex: MHR, the “Company”) announced this morning it has entered into a definitive agreement with an Appalachian Basin energy company, privately-held Triad Energy Corporation and affiliates (collectively “Triad”), to purchase substantially all of Triad’s oil and gas exploration and production operating assets.
